Case 1:20-cv-00250-MSM-LDA Document 20 Filed 08/19/21 Page 1 of 5 PageID #: 195




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                           )
 RICHARD LEE PAIVA,                        )
     Plaintiff,                            )
                                           )
      v.                                   )
                                           )       C.A. No. 20-250-MSM-LDA
 PATRICIA COYNE-FAGUE and                  )
 RHODE ISLAND DEPARTMENT OF                )
 CORRECTIONS                               )
     Defendants.



                                       ORDER

 Mary S. McElroy, United States District Judge.

       This case is before the Court on the defendants’ Motion to Dismiss (ECF No.

 13) Richard Lee Paiva’s (“Mr. Paiva”) Amended Complaint (ECF No. 9). Plaintiff,

 an inmate at the Rhode Island Department of Corrections (“RIDOC”), filed a pro se

 complaint in this Court alleging that fees he was required to pay for copying legal

 documents violated his constitutional rights under the First, Fourth, Fifth, and

 Fourteenth Amendments. Mr. Paiva has asked this court to find that the imposition

 of a $0.05 per page charge for copies of legal documents violated his procedural due

 process rights under the Fifth and Fourteenth Amendments while his inability to

 voice an objection to the rule making process through which the RIDOC arrived at

 the fee structure violated his First Amendment Rights. Finally, he asserts that the

 taking by RIDOC of money from his account to pay for legal copies violated his

 rights pursuant to the takings clause of the Fifth Amendment.
Case 1:20-cv-00250-MSM-LDA Document 20 Filed 08/19/21 Page 2 of 5 PageID #: 196




       To survive a Motion to Dismiss under Fed.R.Civ. P. 12(b)(6), a plaintiff must

 set forth a “plausible claim.” That means s/he must “plead[s] factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged. … The plausibility standard is not akin to a ‘probability

 requirement,’ but it asks for more than a sheer possibility that a defendant has acted

 unlawfully” Ashcroft v. Iqbal, 566 U.S. 662, 678 (2009). The reviewing court must

 assume the truth of all “well-pleaded facts and give the plaintiff the benefit of all

 reasonable inferences therefrom.” Thomas v. Rhode Island, 542 F.3d 944, 948 (1st

 Cir. 2008).

       In the First Count of the Amended Complaint (ECF. No. 9), Mr. Paiva alleges

 that the RIDOC’s policy of charging fees for copying legal material violates his due

 process rights. To state a cognizable due process claim, he must allege an

 interference with, or a deprivation of a property interest protected by the due

 process clause, and the denial of sufficient procedural safeguards to protect against

 unjustified deprivations. Parratt v. Taylor, 451 U.S. 527 (1981). The Fourteenth

 Amendment does not protect against all deprivations of liberty. It protects only

 against deprivations of liberty accomplished "without due process of law." Baker v.

 McCollan, 443 U.S. 137, 145 (1979). Mr. Paiva acknowledged in his complaint that

 he challenged these deductions through the grievance process set up by the prison.

 (ECF No. 9 ¶6). The existence of the state remedy defeats any claim he has that he

 was deprived of property without due process. “[A]n unauthorized intentional

 deprivation of property by a state employee does not constitute a violation of the




                                           2
Case 1:20-cv-00250-MSM-LDA Document 20 Filed 08/19/21 Page 3 of 5 PageID #: 197




 procedural requirements of the Due Process Clause of the Fourteenth Amendment if

 a meaningful post deprivation remedy for the loss is available.” Hudson v. Palmer,

 468 U.S. 517, 533, (1984).1

       In the second count of his complaint, Mr. Paiva alleges that the RIDOC’s

 deduction of money from his inmate account to cover the cost of copying legal

 materials without first promulgating the required fee schedule pursuant to the

 Administrative Procedures Act (“APA”) and without allowing interested parties to

 voice their objections constituted a violation of the First Amendment as applied to

 the states by the Fourteenth Amendment as well as 42 U.S.C. §1983. (ECF No. 9,

 ¶39). This failure, according to the plaintiff, contravenes R.I.G.L. §42-56-38 which

 permits the RIDOC to assess costs to prisoners “following a public hearing of

 proposed fee schedules.” Id.

        While the RIDOC is not exempted from the state’s APA, L’Heureux v. State

 Dept. of Corrections, 708 A.2d 549, 551 (R.I. 1998), the Act by its terms does not

 apply to “rule making dealing with the internal affairs of the [Adult Correctional

 Institutions] by the DOC.” Id. at 552-53. Therefore, Mr. Paiva’s complaint that he

 was denied procedural due process by the failure of DOC to promulgate copying

 charges in accordance with the APA lacks merit.2 Nor could there be a denial of a



 1 Because the petitioner had a meaningful post deprivation process of review
 available to him through the prison system which satisfied procedural due process
 requirements, we do not reach the issue of whether Mr. Paiva could file a state tort
 action notwithstanding Rhode Island’s civil death statute (R.I.G.L. § 13-6-1).
 2 There is no direct claim here that Mr. Paiva’s right to meaningful access to the

 courts is impaired. He has, in any event, not demonstrated the relationship
 between the seemingly nominal copying charge and denial of such access. See


                                           3
Case 1:20-cv-00250-MSM-LDA Document 20 Filed 08/19/21 Page 4 of 5 PageID #: 198




 “right to express one’s self” at a hearing that was not required by the APA to be

 held. Cf. Chase v. Wall, No. C.A. 12-112-ML, 2012 WL 4591671, at *3 (D.R.I. Oct.

 2, 2012) (no First Amendment right of the public to express themselves about

 governmental policy).

       Mr. Paiva’s complaint that RIDOC failed to hold a hearing and publish a

 schedule of costs in compliance with R.I.G.L. § 42-56-38 is similarly unavailing.

 While not defining “costs related to commitment,” which Mr. Paiva contends

 includes copying charges, the scope of those costs is informed by the enumeration of

 the examples of “physical services and commodities such as food, medical, clothing

 and specialized housing, as well as social services such as specialized supervision

 and counseling.” Copying cannot fairly be inferred to be such a “cost[] related to

 commitment.” Instead, the copying charge is more like the charge for a commodity

 that the prisoner buys from the institution, just like he or she might buy a soda

 from a vending machine; the prisoner receives from DOC the copy which he or she

 has purchased.

       Finally, while Mr. Paiva may believe that a charge of $0.05 per page is too

 high, it cannot be considered a “taking” because he received something of value for

 that small charge. See Reynolds v. Wagner, 128 F.3d 166, 180 (3rd Cir. 1997)

 (upholding small charge in return for medical services). Accord, Botelho v. Wall,




 Cookish v. Rouleau, No. Civ. 02-526-B, 2004 WL 443208, at *5 (D.N.H. March 11,
 2004) (no demonstration of causal connection and, moreover, charge of $0.10 per
 page would not unreasonably burden the right of access).



                                           4
Case 1:20-cv-00250-MSM-LDA Document 20 Filed 08/19/21 Page 5 of 5 PageID #: 199




 No. 05-338-S, ECF No. 14 at p. 6 (D.R.I. 2006) (Report and Recommendation

 accepted by Botelho v. Wall, 2006 WL 889208 at *1 (D.R.I. March 29, 2006)) (copay

 deducted from inmate account was not a “taking” because it was a reimbursement

 for something of value received). Therefore, the Motion to Dismiss (ECF No. 13) is

 GRANTED.

 IT IS SO ORDERED.



 ________________________________
 Mary S. McElroy
 United States District Judge

 August 19, 2021




                                          5
